Citation Nr: 0832659	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  04-07 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for epidermophytosis 
of the feet.

3.  Entitlement to a total disability rating as a result of 
individual unemployability.

4.  Entitlement to service connection for a liver condition 
due to exposure to herbicides.

5.  Entitlement to service connection for a kidney condition 
due to exposure to herbicides.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a fractured tailbone.

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
jungle rot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board in January 2008 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The issues of entitlement to a compensable rating for 
epidermophytosis of the feet; entitlement to a total 
disability rating as a result of individual unemployability; 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a fractured tailbone; and whether new and 
material evidence has been submitted to reopen a claim for 
entitlement to service connection for jungle rot are 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The results of VA audiometric tests conducted in October 
2002 show that the veteran had level V hearing in his right 
ear and level V hearing in his left ear.

2.  The results of VA audiometric tests conducted in March 
2005 show that the veteran had level I hearing in his right 
ear and level IV hearing in his left ear.

3.  A liver condition was not incurred in or aggravated by 
active service, nor may it be presumed to be so incurred.

4.  A kidney condition was not incurred in or aggravated by 
active service, nor may it be presumed to be so incurred.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2007).

2.  The criteria for a grant of service connection for a 
liver condition have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

3.  The criteria for a grant of service connection for a 
kidney condition have not been met. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2002 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In this case, in regard to the veteran's claims of 
entitlement to service connection for a liver condition and a 
kidney condition, although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to these claimed conditions.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating: (1) that any defect was cured by 
actual knowledge on the part of the claimant, see Vazquez-
Flores, 22 Vet. App. at 48 ("Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non- 
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 46.

Here, in regard to the veteran's claim of entitlement to a 
compensable evaluation for service-connected bilateral 
hearing loss, the notice provided by the RO, in a letter 
dated in April 2002 was not adequate because it did not 
advise the veteran of the rating criteria and the applicable 
diagnostic code that would be applied and that must be 
substantiated with lay or medical evidence of a more severe 
disability.  Further, the notice did not request the types of 
evidence that would specifically show the increased adverse 
effect on the veteran's employment and daily life.

While the April 2002 letter did not provide all the required 
notice regarding the rating criteria, evidence to show impact 
on occupation and daily life, the Board finds that any defect 
is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The Board notes that the Court specifically 
stated in Pelegrini that it was not requiring the voiding or 
nullification of any action or decision, only finding that 
appellants are entitled to content-complying notice.

Although the increased rating notice was deficient, the Board 
finds that the presumption of prejudice on the VA's part has 
been rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  
Specifically, the statement of the case in February 2004 and 
supplemental statements of the case in April 2005 and 
February 2008 discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Based on the notices provided the 
Board finds that a reasonable person would have understood 
what was needed.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated January 1988 to April 2004.  The veteran 
submitted private treatment records of Alchua General 
Hospital, dated in April 1986; Dr. L.B., dated April 1987 to 
February 1991; Florida Department of Corrections, North 
Broward Hospital District, dated October 2003 to January 
2004; and Westside Regional Medical Center, dated June 2007 
to July 2007.

In regard to the veteran's claim of entitlement to a 
compensable evaluation for bilateral hearing loss, the 
veteran was afforded VA medical examinations in October 2002 
and March 2005.

In regard to the veteran's claims of entitlement to service 
connection for a liver condition and a kidney condition, the 
veteran was not afforded VA medical examinations.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as discussed below, there is no diagnosis of a 
current liver or kidney condition.  In addition, there is no 
evidence associating any liver or kidney condition with the 
veteran's active military service.  Therefore, the Board 
finds it unnecessary to provide the veteran with VA medical 
examinations in regard to his claims of entitlement to 
service connection for a liver condition and a kidney 
condition.

The Board further notes that neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f).

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309 (e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii). The Secretary of 
the Department of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Liver Condition

The veteran seeks service connection for a liver condition.  
The veteran contends that his liver condition is due to his 
exposure to herbicides during service in the Republic of 
Vietnam.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any liver condition.  
Upon examination at entrance and separation from active 
service, in May 1967 and July 1970, the veteran was not noted 
to have any liver condition.

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in November 1980.  The examiner did not note or 
diagnosis the veteran with any liver condition.

The veteran was hospitalized with complaints of chest pain in 
April 1986.  His liver was not palpable, although there was 
slight tenderness just below the right costal margin.  No 
liver condition was diagnosed.

In a VA treatment note dated in January 1988, the veteran was 
noted to have elevated liver function tests (LFTs).  In VA 
treatment notes dated in March 1989 and June 1989, the 
veteran was noted to have a history of liver cirrhosis 
secondary to alcohol and to have abnormally elevated LFTs.  
In VA treatment notes dated since June 1989 the veteran has 
frequently had abnormally elevated LFTs.  However, the 
veteran has not been diagnosed with a current liver 
condition.

The Board notes that elevated laboratory results are not, in 
and of themselves, a disability.  See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (noting that elevated cholesterol 
laboratory test results are not, in and of themselves, a 
disability).  In addition, the Board notes that the veteran 
is not competent to render a diagnosis of a liver condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992)

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

In light of the evidence, the Board finds that service 
connection for a liver condition is not warranted.  The 
veteran has not been diagnosed with a current liver condition 
and there is no evidence of any liver condition associated 
with the veteran's active military service.  In addition, the 
Board notes that the veteran is not diagnosed with a liver 
condition for which presumptive service connection is 
afforded with regard to exposure to herbicides in service.  
Accordingly, the veteran's claim of entitlement to service 
connection for a liver condition due to exposure to 
herbicides.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection for a 
liver condition due to exposure to herbicides, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B. Kidney Condition

The veteran seeks service connection for a kidney condition.  
The veteran contends that his kidney condition is due to his 
exposure to herbicides during service in the Republic of 
Vietnam.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for any kidney condition.  
Upon examination at entrance and separation from active 
service, in May 1967 and July 1970, the veteran was not noted 
to have any kidney condition.

The veteran was afforded a VA C&P examination in November 
1980.  The examiner did not note or diagnosis the veteran 
with any kidney condition.

A review of the veteran's post service medical records does 
not reveal any a diagnosis of any kidney condition or any 
evidence of a kidney condition associated with the veteran's 
active military service.

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

In light of the evidence, the Board finds that service 
connection for a kidney condition is not warranted.  The 
veteran has never been diagnosed with a kidney disorder and 
there is no evidence of any kidney condition associated with 
the veteran's active military service.  In addition, the 
Board notes that the veteran is not diagnosed with a kidney 
condition for which presumptive service connection is 
afforded in regard to exposure to herbicides in service.  
Accordingly, the veteran's claim of entitlement to service 
connection for a kidney condition due to exposure to 
herbicides must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to service connection for a 
kidney condition due to exposure to herbicides, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III. Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court has recently held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

The RO granted service connection for bilateral hearing loss 
in a January 1981 rating decision, assigning a noncompensable 
rating, effective September 1980, pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code 6100.

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results in the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 
38 C.F.R. § 4.86(b).

In October 2002, the veteran was afforded a formal VA C&P 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
25
75
70
LEFT
35
50
80
85

Pure tone threshold levels averaged 49 decibels for the right 
ear and 63 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in his 
right ear and 74 percent in his left ear.  The veteran's 
bilateral hearing disability does not meet the criteria of an 
exceptional pattern of hearing loss pursuant to 38 C.F.R. § 
4.86(a).  So the disability must be evaluated under Table 
VII.

Under Table VI, the examination results correspond to 
category I for the right ear and category V for the left ear.  
Pursuant to Table VII, the corresponding disability rating is 
noncompensable.  Additionally, an exceptional pattern of 
hearing loss, which would warrant evaluation under 38 C.F.R. 
§ 4.86(b) is not shown.

In March 2005, the veteran was afforded a formal VA C&P 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
25
70
70
LEFT
25
50
75
85

Pure tone threshold levels averaged 46 decibels for the right 
ear and 59 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 94 percent in his 
right ear and 82 percent in his left ear.  The veteran's 
bilateral hearing disability does not meet the criteria of an 
exceptional pattern of hearing loss pursuant to 38 C.F.R. 
§ 4.86(a).  So the disability must be evaluated under Table 
VII.

Under Table VI, the examination results correspond to 
category I for the right ear and category IV for the left 
ear.  Pursuant to Table VII, the corresponding disability 
rating is noncompensable.  Additionally, an exceptional 
pattern of hearing loss, which would warrant evaluation under 
38 C.F.R. § 4.86(b), is not shown.  Accordingly, the Board 
concludes that the criteria for a compensable disability 
rating for bilateral hearing loss are not met.

The Board notes that no changes have been reported in the 
veteran's hearing disability since the March 2005 
examination.  VA is obligated to provide a new examination 
when there is evidence of a change in the disability since 
the last examination, but the mere passage of time does not 
trigger that duty.  Palczewski v. Nicholson, 21 Vet. App. 
174, 182-83 (2007).  As such, the Board finds the March 2002 
examination adequate and another examination is not 
warranted.

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection 
for post-operative right inguinal hernia repair, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board finds that this matter need not be 
remanded to have the RO refer the veteran's claim to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extraschedular rating.  The 
Board notes the above determination is based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
bilateral hearing loss reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of an 
increased evaluation on an extraschedular basis, and indeed, 
neither the veteran nor his representative have identified 
any exceptional or unusual disability factors.  See 38 C.F.R. 
§ 3.321.  In this regard, the Board observes that there is no 
showing the disability results in marked interference with 
employment.  


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to service connection for a liver condition due 
to exposure to herbicides is denied.

Entitlement to service connection for a kidney condition due 
to exposure to herbicides is denied.


REMAND

The veteran seeks entitlement to a compensable rating for 
service-connected epidermophytosis of the feet, entitlement 
to a total disability rating as a result of individual 
unemployability, and to reopen claims of entitlement to 
service connection for residuals of a fractured tailbone and 
jungle rot.

The Board notes that the veteran has not been afforded a VA 
C&P examination in regard to his claim of entitlement to a 
compensable evaluation for service-connected epidermophytosis 
of the feet.  In the veteran's claim, dated in February 2002, 
the veteran reported that his epidermophytosis of the feet 
was more severe than contemplated by a noncompensable 
evaluation.  As such, the Board has no discretion and must 
remand this matter to afford the veteran an opportunity to 
undergo a contemporaneous VA examination to assess the 
current nature, extent and severity of his epidermophytosis 
of the feet disability.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The record shows that the RO, in a November 1996 rating 
decision, denied service connection for residuals of a 
fractured tailbone and jungle rot finding that there was no 
evidence in the veteran's service medical records or in the 
veteran's post service medical records of any complaint, 
diagnosis, or treatment for a tailbone fracture or any 
residuals thereof or of jungle rot.  During the course of 
this appeal, the veteran was not provided a notice letter 
informing him of the bases for the prior denials and the 
evidence needed to reopen these claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As such, these issues 
must, unfortunately, be remanded for the veteran to be 
afforded adequate notice.  

The veteran also seeks entitlement to a total disability 
rating as a result of individual unemployability.  Since the 
outcome of the veteran's claim of entitlement to a 
compensable evaluation for service-connected epidermophytosis 
of the feet bears directly upon the outcome of the veteran's 
claim of entitlement to a total disability rating as a result 
of individual unemployability, the Board finds these issues 
to be inextricably intertwined.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  Because the issues are inextricably 
intertwined, the Board is unable to review the issue of 
entitlement to a total disability rating as a result of 
individual unemployability until the issue of entitlement to 
a compensable evaluation for service-connected 
epidermophytosis of the feet is resolved.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter must also state the basis of 
the prior denial (November 1996) and 
indicate what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient. 

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and severity of his 
epidermophytosis of the feet disability.  
The examiner should specifically state 
what percent of the entire body and what 
percent of the exposed areas are affected 
and whether, how often, and for how long 
systemic therapies, such a 
corticosteroids or other 
immunosuppressive drugs, are required to 
control the veteran's symptoms.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should note in the examination report 
that the claims folder and the remand 
have been reviewed.  All indicated tests 
and studies should be performed.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a legible report.

3.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
in full, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


